Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed February 7, 2022 has been entered.  Claims 11, 16, 18-19, 22-24, 26, 28 have been amended.  Claims 1-10, 17 are canceled.  Claim 31 is new.  Currently, claims 11-16 and 18-31 are pending for examination. 

Response to Arguments
Applicant's arguments filed February 7, 2022 with respect to the double patenting rejection have been fully considered but they are not persuasive. See remarks below directed toward the terminal disclaimer filed February 7, 2022.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 16, 23-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 8,718,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.  
Instant application
U.S. Patent No. 8,718,773
Claim 11 is merely a corresponding method claim that uses “controller-transmitter” instead of the patented application’s “circuitry”.  However, both components perform the same limitations.

Claim 1 discloses circuitry for transmitting acoustic energy, a receiver to receive and convert the acoustic energy to electrical energy, electrodes to deliver the electrical energy to the body, and further detecting the delivered electrical energy via the circuitry.
Claim 16 is merely a corresponding method claim that omits narrowing details regarding acoustic transducers, electrodes, and circuitry to detect the delivered electrical energy.
Claim 16 discloses circuitry for transmitting acoustic energy, a receiver to receive and convert the acoustic energy to electrical energy, electrodes to deliver the electrical energy to the body, and further detecting the delivered electrical energy via the circuitry via a spike detector assembly.
Claim 23 is merely a corresponding method claim that recites all the limitations of patented application’s claim 12.
Claim 12 in combination with preceding claims recites an electrical location signal applied to electrodes that is sensed by the circuitry.
Claim 24 is merely a corresponding method claim that recites all the limitations of patented application’s claim 12.
Claim 12 in combination with preceding claims recites an electrical location signal applied to electrodes that is sensed by the circuitry.
Claim 26 is merely a corresponding method claim that recites all the limitations of patented application’s claim 32.
Claim 32 in combination with the preceding claims recites an electrical location signal applied to electrodes that is sensed by the circuitry.
Claim 28 is merely a corresponding method claim that recites all the limitations of patented application’s claim 15, 16, 22.
Claims 15, 16 and 22 in combination with the preceding claims recites an electrical location signal applied to electrodes that is sensed by the circuitry of an electrical spike.


Claims 24-25, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,080,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.  Application claim 24 is merely a method claim equivalent to patented claim 1, but broader in scope as it does not detail using any characteristics of the location signal to transmit the focused acoustic energy.  Claim 25 details using any characteristics of the location signal to transmit the focused acoustic energy.  Claim 27 reads on patented claim 2.  
Claims 11-16, 18-20, 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,456,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.  Application claim 11 is merely a method claim equivalent to patented claim 1.
Instant Application
U.S. Patent No. 10,456,588
Claim 11 is merely a corresponding method claim that uses “controller-transmitter” instead of the patented application’s “acoustic receiver-stimulator”.  However, both components perform the same limitations.

Claim 1 includes more detailed limitations including electrodes to deliver electrical energy and further adjusting a transducer array to transmit focused acoustic energy to the tissue location associated with detected delivered electrical energy.
Claim 16 is merely a corresponding claim that omits narrowing details regarding acoustic transducers, electrodes, and adjusting a transducer array to transmit focused acoustic energy to the tissue location associated with detected delivered electrical energy.
Claim 5 includes more detailed limitations including electrodes to deliver electrical energy and further adjusting a transducer array to transmit focused acoustic energy to the tissue location associated with detected delivered electrical energy.
Claims 12-14
Claim 2
Claim 15
Claim 3
Claim 23
Claim 4
Claims 18-20
Claim 2


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792